Opinion issued December 22, 2011.


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00522-CV
———————————
Lan Tuyet Nguyen, Appellant
V.
Cuong Phan,
Nuong Nguyen, and Thach Nguyen, Individually and as representatives of Hue Condominium
Association,
Appellees

 

 
On Appeal from the 11th District Court
Harris County, Texas

Trial Court Case No. 2011-15636
 

 
MEMORANDUM OPINION
          Appellant,
Lan Tuyet Nguyen, has filed
a “Status Report on Settlement and Request to Withdraw Appeal,” which we
construe as a motion to dismiss her appeal. 
No decision has yet been handed down in this case.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.     
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.